This is an appeal from a final judgment upon forfeiture of an appearance bond.
No brief is on file in this court and we fail to find a waiver by the State of such filing. It is the uniform holding of this court that in cases such as this a brief must be filed in this court, or a waiver of such filing must appear of record. Johns et al. v. State, 29 S.W.2d 757.
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.